

 S791 ENR: Small Business Innovation Protection Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 791IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Small Business Act to expand intellectual property education and training for small
 businesses, and for other purposes.1.Short titleThis Act may be cited as the Small Business Innovation Protection Act of 2017.2.DefinitionsIn this Act—(1)the term Administrator means the Administrator of the SBA;(2)the term Director means the Under Secretary of Commerce for Intellectual Property and Director of the USPTO;(3)the term SBA means the Small Business Administration;(4)the term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a));(5)the term small business development center means a center described in section 21 of the Small Business Act (15 U.S.C. 648); and(6)the term USPTO means the United States Patent and Trademark Office.3.FindingsCongress finds that—(1)the USPTO and the SBA are positioned to—(A)build upon several successful intellectual property and training programs aimed at small business concerns; and(B)increase the availability of and the participation in the programs described in subparagraph (A) across the United States; and(2)any education and training program administered by the USPTO and the SBA should be scalable so that the program is able to reach more small business concerns.4.SBA and USPTO partnerships(a)In generalBeginning not later than 180 days after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop partnership agreements that—(1)provide for the—(A)development of high-quality training, including in-person or modular training sessions, for small business concerns relating to domestic and international protection of intellectual property;(B)leveraging of training materials already developed for the education of inventors and small business concerns; and(C)participation of a nongovernmental organization; and(2)provide training—(A)through electronic resources, including Internet-based webinars; and(B)at physical locations, including—(i)a small business development center; and(ii)the headquarters or a regional office of the USPTO.5.Small Business Development CentersSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended—(1)in subparagraph (S), by striking and at the end;(2)in subparagraph (T), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(U)in conjunction with the United States Patent and Trademark Office, providing training—(i)to small business concerns relating to—(I)domestic and international intellectual property protections; and(II)how the protections described in subclause (I) should be considered in the business plans and growth strategies of the small business concerns; and(ii)that may be delivered—(I)in person; or(II)through a website..Speaker of the House of RepresentativesVice President of the United States and President of the Senate